ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on December 19, 1973 (287 So.2d 404) affirming in part and reversing in part the judgments of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed November 7, 1974 (303 So.2d 6) and mandate now lodged in this court quashed this court’s judgment with directions;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on January 7, 1974 is withdrawn, the opinion and judgment of this court filed December 19, 1973 is vacated and the said opinion and judgment of the *871Supreme Court ^ of Florida is herewith made the opinion and judgment of this court and the judgments of the trial court are reinstated and affirmed in full. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, F.A.R.).